SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of the later
date set forth on the signature pages hereto, by and among Spindle, Inc., a
Nevada corporation (the “Company”), and the purchaser whose name and address are
set forth on the signature page annexed hereto (the “Purchaser”).  The foregoing
parties are sometimes referred to hereinafter individually as a “Party” or
collectively as the “Parties.”

RECITALS

WHEREAS, this Agreement is being delivered to the Purchaser in accordance with
and subject to the terms and conditions of the Subscription Application of the
Purchaser of even date herewith (each a “Subscription Application”) and the
Private Placement Memorandum of the Company, dated February 23, 2015, as amended
or supplemented from time to time, including all attachments and annexes thereto
(the “Memorandum”), and pursuant to Section 4(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), and Rule 506 promulgated thereunder,
the Company desires to sell to the Purchaser and the Purchaser desires to
acquire from the Company that number of units (each, a “Unit” and collectively,
the “Units”), which shall consist of (a) one share (each, a “Share” and
collectively, the “Shares”) of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), and (b) a three-year warrant to purchase one share
of Common Stock (each, a “Warrant Share” and collectively, the “Warrant Shares”)
at an exercise price of $0.50 per share in the form attached hereto as Exhibit A
(each, a “Warrant”, and collectively, the “Warrants”), at a price of $0.50 per
Unit, subject to the terms and conditions of this Agreement and the other
documents or instruments contemplated hereby.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
covenant and agree as follows:

AGREEMENT

Section 1.

Sale and Issuance of Units.

1.1

Subject to the terms and conditions of this Agreement, the Subscription
Application and Memorandum, the Company’s board of directors has authorized the
sale and issuance of up to 6,000,000 Units (the “Offering”).  At the Closing (as
defined below), the Company shall sell and issue the Units to the Purchaser, and
the Purchaser shall purchase the Units from the Company. The Company intends to
enter into this same form of purchase agreement with certain other purchasers
(collectively, the “Other Purchasers”, and collectively with the Purchaser, the
“Purchasers”) and expects to complete sales of Units to them.  The maximum
number of Units that the Company may sell to the Purchasers is 6,000,000, which
may be increased to 10,000,000 Units upon approval by the Company’s board of
directors in its sole discretion without further notice or consent to the
Purchasers. The Purchaser’s obligations hereunder are expressly not subject to
or conditioned on the purchase of Units by any or all of such Other Purchasers.





--------------------------------------------------------------------------------




1.2

The aggregate purchase price for the Units to be purchased by the Purchaser (the
“Purchase Price”) shall be the amount set forth on the Purchaser’s signature
page hereto.

Section 2.

The Closing.

2.1

The closing of the sale and issuance of the Units to the Purchaser (the
“Closing”) shall occur on the date when the Purchaser delivers to the (i) the
Company, (a) this Agreement, and (b) the Purchaser's Subscription Application
(collectively, the "Subscription Documents") executed by Purchaser; and (ii) the
Company, a wire transfer of funds or check in the amount of the Purchase Price,
which shall be made contemporaneously with the execution and delivery of the
Subscription Documents in accordance with the following instructions:

WIRE TRANSFER

WELLS FARGO, N.A

PHOENIX BUSINESS BANKING PO BOX 6995 PORTLAND, OR 97228

PHONE NUMBER:  800-225-5935

ABA NUMBER:       121000248

ACCT. NUMBER:    7272050399

SWIFT CODE:          WFBIUS6S

BENEFICIARY:        SPINDLE, INC.




CHECK

PAYABLE TO SPINDLE, INC.

8700 E VISTA BONITA DRIVE, SUITE 260

SCOTTSDALE, AZ 85255




2.2

Within five (5) business days of the Closing, the Company shall (a) instruct its
transfer agent to issue and deliver to the Purchaser a certificate representing
the Shares and (b) issue a Warrant to purchase such number of Warrant Shares as
shall be equal to the number of Shares underlying the Units purchased, against
receipt by the Company of a certified bank check or wire transfer in an
aggregate amount equal to the Purchase Price for the number of Units set forth
on the Purchaser’s signature page hereto. The Subscription Documents, together
with the Warrants shall be collectively referred to as the “Transaction
Documents”.

Section 3.

Representations and Warranties of the Company.

The Company hereby represents and warrants to the Purchaser as follows:

3.1

Organization.  

The Company is duly organized, validly existing and in good standing under the
laws of the State of Nevada and is qualified to conduct its business as a
foreign corporation in each jurisdiction where the failure to be so qualified
would have a material adverse effect on the Company.





2







--------------------------------------------------------------------------------




3.2

Authorization of Transaction Documents, Etc.

The execution, delivery, and performance by the Company of its obligations under
the Transaction Documents has been duly authorized by all requisite corporate
action on the part of the Company; and the Transaction Documents have been duly
executed and delivered by the Company.  Each of the Transaction Documents, when
executed and delivered by the Company, constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium, or other similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

3.3

Issuance of Units.

The Units, the Shares, the Warrants, and the Warrant Shares, are duly authorized
and, when paid for and issued in accordance with the Transaction Documents, will
be duly and validly issued, fully paid, and nonassessable, free and clear of all
liens.  

Section 4.

Representations and Warranties of the Purchaser.

The Purchaser hereby represents and warrants to the Company as follows:

4.1

Authorization of the Documents.

The Purchaser has all requisite power and authority (corporate or otherwise) to
execute, deliver, and perform its obligations under the Transaction Documents,
and the execution, delivery, and performance by the Purchaser of its obligations
under the Transaction Documents has been duly authorized by all requisite action
on the part of the Purchaser and each such Transaction Document, when executed
and delivered by the Purchaser, shall constitute the valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

4.2

Investment Representations.

All of the representations, warranties, and information of the Purchaser as set
forth in the Purchaser’s Subscription Application are incorporated by reference
herein, shall be deemed to be a part hereof, and shall be true and correct at
the Closing with the same force and effect as if made by the Purchaser as of the
date thereof.





3







--------------------------------------------------------------------------------




4.3

Access to Company Information.

The Purchaser acknowledges that it has been afforded access and the opportunity
to obtain all financial and other information concerning the Company that such
Purchaser desires (including the opportunity to meet with the Company’s
executive officers, either in person or telephonically). The Purchaser has
reviewed copies of all reports filed by the Company (the “Filings”) with the
Securities and Exchange Commission (the “Commission”) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), since December 31, 2011,
all of which are available for review at www.sec.gov.  The Purchaser further
acknowledges that it is familiar with the contents of the Filings and that there
is no further information about the Company that the Purchaser desires in
determining whether to acquire the Units in the Offering.

4.4

Risk Factors

The Purchaser acknowledges that an investment in the Units is extremely
speculative and that there is a substantial risk that the investor may lose the
Purchaser’s entire investment in the Units.  The Purchaser acknowledges,
understands and confirms that the Purchaser has reviewed the risk factors
disclosed in the Memorandum.

Section 5.

Brokers and Finders.




Unless the Company shall engage a placement agent in connection with the
Offering or shall otherwise determine in its sole discretion, the Company shall
not be obligated to pay any commission, brokerage fee, or finder’s fee based on
any alleged agreement or understanding between the Purchaser and a third person
in respect of the transactions contemplated hereby. The Purchaser acknowledges
and agrees that the Company may pay up to 7% of the Purchase Price and issue
warrants to purchase shares of the Common Stock in an amount up to 7% of the
Shares, as commissions, to one or more FINRA registered broker-dealers pursuant
to an agreement or agreements between the Company and such broker-dealer(s). The
Purchaser hereby agrees to indemnify the Company against any claim by any third
person for any commission, brokerage fee, finder’s fee, or other payment with
respect to this Agreement or the transactions contemplated hereby based on any
alleged agreement or understanding between the Purchaser and any such third
person, whether express or implied from the actions of the Purchaser or anyone
acting or purporting to act on behalf of the Purchaser.




Section 6.

Indemnification by the Purchaser.




The Purchaser hereby agrees to indemnify and defend (with counsel acceptable to
the Company) the Company and its officers, directors, employees, and agents and
hold them harmless from and against any and all liability, loss, damage, cost,
or expense, including costs and reasonable attorneys’ fees, incurred on account
of or arising from:








4







--------------------------------------------------------------------------------




(a)

any breach of or inaccuracy in any of the Purchaser’s representations,
warranties, or agreements made herein, in any of the Transaction Documents, or
in any document or instrument contemplated hereby or thereby; and




(b)

any action, suit, or proceeding based on a claim that the Purchaser’s
representations, warranties or agreements made herein, in any of the Transaction
Documents, or in any document or instrument contemplated hereby or thereby, were
inaccurate or misleading, or otherwise cause for obtaining damages or redress
from the Company or any current or former officer, director, employee, or agent
of the Company under the Securities Act.




Section 7.

Registration Rights.

The Company shall use commercially reasonable efforts to register the Shares and
the Warrant Shares issuable upon exercise of the Warrants (the “Registrable
Securities”) with the Commission, on a "resale" registration statement (the
“Registration Statement”) providing for the resale of all of the Registrable
Securities on or prior to the 90th day following the expiration of the Offering
(the “Filing Date”), for an offering to be made on a continuous basis pursuant
to Rule 415 under the Securities Act; provided, however, that all rights of
registration pursuant to this Section 7 shall expire with respect to any
Registrable Securities that have been sold, transferred or otherwise disposed of
by the Purchaser or that may be sold pursuant to Rule 144 under the Securities
Act. The Company shall use its commercially reasonable efforts to cause the
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof and to keep such Registration
Statement continuously effective under the Securities Act until such date as is
the earlier of (x) the date when all Registrable Securities covered by such
Registration Statement have been sold or (y) the date on which the Registrable
Securities may be sold pursuant to Rule 144 under the Securities Act. If the
Company shall determine in its sole discretion, as a result of a Rule 415
comment or otherwise to limit the number of shares to be registered, the Company
may limit the number of Registrable Securities to be included in such
registration on pro rata basis among all holders without further notice or
consent from the holder. Notwithstanding the foregoing, if, at any time prior to
the effective date of the Registration Statement filed in connection with this
Section 7, the Company shall determine for any reason not to register or to
delay registration of such securities, the Company may, at its election, give
written notice of such determination to each record holder of Registrable
Securities and, following such notice, (i) in the case of a determination not to
register, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration, and (ii) in the case of
determination to delay registering, shall be permitted to delay registering any
Registrable Securities for such period as the Company shall determine to be
necessary or advisable.

Section 8.

Successors and Assigns.

This Agreement shall bind and inure to the benefit of the Company, the
Purchaser, and their respective successors and assigns.





5







--------------------------------------------------------------------------------




Section 9.

Entire Agreement.

This Agreement and the other writings and agreements referred to in this
Agreement or delivered pursuant to this Agreement contain the entire
understanding of the Parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, whether written or verbal,
among the Parties with respect thereto.

Section 10.

Notices.

All notices, demands and requests of any kind to be delivered to any Party in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered or if sent by internationally-recognized
overnight courier or by registered or certified mail, return receipt requested
and postage prepaid, addressed as follows:

if to the Company, to:

Spindle, Inc.

8700 East Vista Bonita, Suite 260

Scottsdale, AZ 85255

Attention: William Clark, Chief Executive Officer and President




with a copy to:




Richardson & Patel LLP

The Chrysler Building

405 Lexington Avenue, 49th Floor

New York, NY 10174

Attention: Melanie Figueroa




if to the Purchaser, to:

at the address of the Purchaser set forth on the Purchaser’s signature page

hereto;




or to such other address as the Party to whom notice is to be given may have
furnished to the other Parties to this Agreement in writing in accordance with
the provisions of this Section.  Any such notice or communication shall be
deemed to have been received (i) in the case of personal delivery, on the date
of such delivery, (ii) in the case of internationally-recognized overnight
courier, on the next business day after the date when sent and (iii) in the case
of mailing, on the third business day following that on which the piece of mail
containing such communication is posted.








6







--------------------------------------------------------------------------------



Section 11.

Amendments.

This Agreement may not be modified or amended, nor may any provision of this
Agreement be waived, except as evidenced by a written agreement duly executed by
the Company and holders of at least 51% of the Units purchased by the Purchaser
pursuant to the Transaction Documents and all Other Purchasers combined, and any
such agreement shall be binding on the Purchaser and all other Purchasers.

Section 12.

Governing Law; Waiver of Jury Trial.

All questions concerning the construction, interpretation, and validity of this
Agreement shall be governed by and construed and enforced in accordance with the
domestic laws of the State of Nevada without giving effect to any choice or
conflict of law provision or rule (whether in the State of Nevada or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Nevada.  In furtherance of the foregoing, the internal
law of the State of Nevada will control the interpretation and construction of
this Agreement, even if under such jurisdiction’s choice of law or conflict of
law analysis, the substantive law of some other jurisdiction would ordinarily or
necessarily apply.

Section 13.

Submission to Jurisdiction.

Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the State of New York and the United States of America located in
the Borough of Manhattan, City of New York, and, by execution and delivery of
this Agreement, the Company hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  The Purchaser hereby irrevocably waives, in connection with any such
action or proceeding, any objection, including, without limitation, any
objection to the venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any such action or proceeding in
such respective jurisdictions.  The Purchaser hereby irrevocably consents to the
service of process of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at its address as set forth herein.  

Section 14.

Severability.

It is the desire and intent of the Parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought.  Accordingly, in
the event that any provision of this Agreement would be held in any jurisdiction
to be invalid, prohibited, or unenforceable for any reason, such provision, as
to such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.  Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited, or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.





7







--------------------------------------------------------------------------------




Section 15.

Independence of Agreements, Covenants, Representations and Warranties.

All agreements and covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default under a certain agreement
or covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such covenant.  In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of or a breach of a representation and warranty hereunder.  The
exhibits and any schedules annexed hereto are hereby made part of this Agreement
in all respects.  

Section 16.

Counterparts.  

This Agreement may be executed in any number of counterparts, and each such
counterpart of this Agreement shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement.  Facsimile or
PDF counterpart signatures to this Agreement shall be acceptable and binding.

Section 17.

Headings.

The section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

Section 18.

Expenses.  

Each Party shall pay its own fees and expenses incurred in connection with the
negotiation, execution, delivery and performance of this Agreement, the
Transaction Documents and any document or instrument contemplated hereby or
thereby.

Section 19.

Preparation of Agreement.

The Company prepared this Agreement and the Transaction Documents solely on its
behalf.  Each Party to this Agreement acknowledges that: (i) the Party had the
advice of, or sufficient opportunity to obtain the advice of, legal counsel
separate and independent of legal counsel for any other Party hereto; (ii) the
terms of the transactions contemplated by this Agreement are fair and reasonable
to such Party; and (iii) such Party has voluntarily entered into the
transactions contemplated by this Agreement without duress or coercion.  Each
Party further acknowledges that such Party was not represented by the legal
counsel of any other Party hereto in connection with the transactions
contemplated by this Agreement, nor was he or it under any belief or
understanding that such legal counsel was representing his or its interests.
 Each Party agrees that no conflict, omission, or ambiguity in this Agreement,
or the interpretation thereof, shall be presumed, implied, or otherwise
construed against any other Party to this Agreement on the basis that such Party
was responsible for drafting this Agreement.





8







--------------------------------------------------------------------------------



Section 20.

Lock-Up/Leak-Out Agreement; Market Stand-Off Agreement.  




(a)

Lock-Up Agreement. For the 120 days following the earlier of (i) the effective
date of the Registration Statement, or (ii) the date on which the Registrable
Securities may be sold pursuant to Rule 144 under the Securities Act, the
Purchaser may not (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend or otherwise transfer or dispose of, or (ii)
enter into any swap or other agreement, arrangement or transaction that
transfers to another, in whole or in part, directly or indirectly, any of the
economic consequences of ownership of the Purchaser’s Registrable Securities
(the “Lock-Up Period”). Upon the expiration of the Lock-Up Period, for a period
of 180 days thereafter (the “Leak-Out Period”), each Purchaser shall be
permitted to sell up to one percent (1%) of such Purchaser’s Registrable
Securities, calculated as of the time of sale, during each month thereafter.
 Upon the expiration of the Leak-Out Period, each Purchaser shall be entitled to
sell or otherwise dispose of such Purchaser’s Registrable Securities in any
manner as such Purchaser sees fit. All Registrable Securities sold during the
Leak-Out Period shall be sold on a non-cumulative basis, meaning that if a
Purchaser did not sell all of the Registrable Securities the Purchaser was
entitled to sell during a particular month in the Leak-Out Period, the Purchaser
may not cumulate the unsold portion of that month’s allotment to the next
month’s allotment.  The Purchaser agrees that all sales of the Company’s Common
Stock will be made at no less than the best “asked” prices, and no sales will be
made at the “bid” prices for the Common Stock.




(b)

Market-Stand Off.

The Purchaser agrees that, if the Purchaser is requested by the Company or an
underwriter (an “Underwriter”) of shares of the Company’s Common Stock or other
securities of the Company, the Purchaser will not directly or indirectly sell,
assign or otherwise transfer or dispose of any Common Stock, warrants or other
securities of the Company held by it or under its control for a specified period
of time (not to exceed 180 days) following the effective date of a registration
statement filed by the Company under the Securities Act in connection with any
offering of the Company’s securities.  Although the provisions of Section 20 of
this Agreement shall be binding upon the Purchaser and the Purchaser’s
successors and assigns without the execution of any further agreements or
documents memorializing this obligation, if the Company or an Underwriter so
requests, the Purchaser will execute such further agreements and documents as
are requested to further memorialize this obligation.  Any such further
agreements or documents shall be in a form satisfactory to the Company and the
Underwriter, if applicable.  The Company may impose stop-transfer instructions
with respect to the Shares, Warrant Shares, or other securities owned by such
Purchaser, subject to the foregoing restriction until the end of the specified
period.  




Section 21.

Use of Proceeds.




The net proceeds of this Offering will be used by the Company for trade
payables, working capital, research and development, copyright and trademark
applications, intellectual property pursuits, legal expenses related to this
offering and the advancement of company initiatives for advertising and
marketing and related uses.    

[Signature Pages Follow]





9







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has duly executed this Securities
Purchase Agreement as of the later date set forth on the signature pages below.




 

COMPANY:

 

 

Date: _______________, 2015

SPINDLE, INC.

 

 

 

 

 

 

 

By: ___________________________

 

Name: William Clark

 

Title:   Chief Executive Officer





























































[Purchaser Signature Page Follows]


























--------------------------------------------------------------------------------










PURCHASER SIGNATURE PAGE TO SPINDLE, INC.

SECURITIES PURCHASE AGREEMENT







PURCHASER:







______________________________

 

________________________________

Name of Purchaser (Individual or

 

Name of Individual representing

  Institution)

 

Purchaser (if an Institution)

 

 

 

 

 

 

______________________________

 

________________________________

Title of Individual representing

 

Signature of Individual Purchaser or

  Purchaser (if an Institution)

 

Individual representing Purchaser







Address:







Telephone:







Facsimile:













______________________________

Aggregate number of Units




______________________________

Aggregate Purchase Price




 ______________________________

Date

















--------------------------------------------------------------------------------










EXHIBIT A




Form of Warrant












































































































